PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/831,669
Filing Date: 20 Aug 2015
Appellant(s): CINCH GAMING EQUIPMENT LLC



__________________
Lindsay N Kandow
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 20th, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 21st, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
i. Related Appeal Decision and Res Judicata 
Commencing on page 1, Section III entitled RELATED APPEALS AND INTERFERENCES the Appellant’s brief does not identify any related appeals proceedings that may be related to, directly affect or be directly affected by or have a bearing on the Board’s decision in the pending appeal.  It is respectfully noted that Patent Board Decision dated June 1st, 2021 present in the instant application history involves the Patent Trial and Appeal Board prior consideration of subject matter eligibility of the claimed invention and would be reasonably pertinent to the consideration of similar arguments concerning subject matter eligibility now further argued by the Appellant.  Additionally, as noted in MPEP §706.07(h) & §2190 the prior Patent Board Decision concerning the subject matter eligibility has res judicata effect and is the “law of the case” concerning the Examiner’s consideration and examination of the application following the Board decision dated June 1st, 2021.

ii.  Format of this Answer
This Examiner’s Answer will endeavor to maintain the order and corresponding sub-headings of the Appellant’s arguments as presented in the June 20th, 2022 Appeal Brief.

A. Rejection UNDER 35 U.S.C. 101 (Appellant’s Brief Pages 6-13)
The rejection of claims as amended as being directed to non-patent eligible subject matter is both proper and consistent with Patent Board decision of June 1st, 2021.

IDENTIFIED CONCEPT(Appellant’s Brief Page 6)
The most recent rejection of record recognizes that the appellant presented machine and process type claims are directed to, “…Certain Methods of Organizing Human Activity and Mental Process that have been identified by the courts as an Abstract Idea because they describe the basic concepts of hedging or protection from risk and a mental process respectively (Patent Trial and Appeal Board Decision dated June 1st, 2021 Pages 4 & 6)”.

JUDICAL EXCEPTION (Appellant’s Brief Pages 7-8)
The Appellant presents that the claims do not organize any human activity because there is no personal behavior(interaction) between individuals that is organized or managed.  Based on the preceding Appellant characterization, the Appellant proposes that the rejection fails to identify an enumerated judicial exception recited by the claims and that the rejection should accordingly be withdrawn.
Responsive to the preceding, The Rejection of record identifies the claims as encompassing the non-eligible Abstract ideas of ‘Certain Methods of Organizing Human Activity’ and a ‘Mental Process’.  
The Appellant’s proposition that the invention would not be encompassed by Certain Methods of Organizing Human Activity, because of the number of individuals are not recited by the claims does not accurately reflect the guidance of the MPEP.  In particular, MPEP 2106.04(a)(2)(II) notes that the number of people involved is particular noted as not being dispositive as if an activity falls under the enumerated grouping of  Certain Methods of Organizing Human Activity.  Rather, it is the activity (in this instance following a sequence of steps or rules) that governs and supports the determination if a recited concept falls into the category (MPEP 2106.04(a)(2)(II)). 
Additionally, the  Appeal Board Decision dated June 1st, 2021 has previous determined the claims recite the abstract idea of a Mental Process (Appeal Board Decision dated June 1st, 2021 Page 6).  The Appellant’s remarks  concerning the Mental Process aspects of the claimed invention are conclusory and do not provide any reasoning as to why the claims would not be understood to recite a Mental Process.


PRACTICAL APPLICATION (Appellant’s Brief Pages 8-11)
In this section the Appellant proposes that the integration of an auxiliary module into the controller provides a competitive advantage of determining game skill without tracking game play and further that the auxiliary module is not widely known in the art.
Responsive to the preceding, the Appellant’s application as filed does not explicitly recognize or otherwise describe a competitive advantage as argued making it unclear of what nexus if any there is between the claimed invention and proposed improvements of the same.  While the specification does describe the optional and alternative integration of components (Appellant’s Specification Paragraph [0028]), it is presented in a manner that does not recognize any particular advantages between each of the alternative arrangements and would accordingly more accurately reflect a teaching of equivalency between the integrated and non-integrated arrangements rather than a distinguishing technological improvement as now proposed.  
The Appellant proposes that the ‘auxiliary module’ is not well known however, the Appellant’s specification defines auxiliary module broadly as a combination of existing generic electrical components that are widely known and understood in the art (Appellant’s Specification Paragraphs [0031], [0061]).  Accordingly, the position that the Auxiliary module was not well known as proposed by the Appellant is not fairly supported by the specification as filed.

Regarding claim 1, the Appellant presents that the claim reflects a practical application involving the exchange of signals between components and provides an output to a user that is integral to the claim.  Additionally, the Appellant presents that the figures of the application reflect the use of particular machine and not a generic computer.
Responsive to the preceding the exchange of signal between computing components and display of an output to a user describe extra solution activity and/or the mere implementation of an abstract idea on a computer that cannot a practical application as proposed (See MPEP 2106.05(f-g)).  Additionally, the claim reflects an arrangement of generic computing components not sufficient to support the presence of a particular machine as proposed.(Patent Trial and Appeal Board Decision dated June 1st, 2021 Pages 7 & 8).  Appellant remarks concerning what may or may not be shown in the figures does not speak to the claim limitations and the ability of the same to reflect a particular machine.

Regarding claims 16, the Appellant presents that the claim reflects a practical application involving the exchange of signals between components and provides an output to a user that is integral to the claim.  Additionally, the Appellant presents that the figures of the application reflect the use of particular machine and not a generic computer.
Responsive to the preceding the exchange of signal between computing components and display of an output to a user describe extra solution activity and/or the mere implementation of an abstract idea on a computer that cannot a practical application as proposed (See MPEP 2106.05(f-g)).  Additionally, the claim reflects an arrangement of generic computing components not sufficient to support the presence of a particular machine as proposed.(Patent Trial and Appeal Board Decision dated June 1st, 2021 Pages 7 & 8).  Appellant remarks concerning what may or may not be shown in the figures does not speak to the claim limitations and the ability of the same to reflect a particular machine.

Regarding claims 20, the Appellant presents that the claim reflects a practical application involving provides an output of skill level to a user that is integral to the claim.  
Responsive to the preceding the exchange of signal between computing components and display of an output of skill to a user describe extra solution activity and/or the mere implementation of an abstract idea on a computer that cannot a practical application as proposed (See MPEP 2106.05(f-g)).  

INVENTIVE CONCEPT (Appellant’s Brief Pages 12-13)
In this section the Appellant proposes that the claimed invention provides for the ability to measure skill level of a user for a game or game progression using, that is not conventional or well understood in the gaming world because it provides the ability to evaluate game players outside of the games being played.
Responsive to the preceding the features Appellant identifies as the inventive concept are part of the abstract idea itself; as such, these features cannot constitute the “inventive concept.” See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged ‘inventive concept’ is the abstract idea.”); see also BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).
In so much as the claimed invention includes the additional non-abstract elements computer hardware such as a processor these elements amount(s) to
no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the Appellant’s description (Appellant’s specification Paragraphs [0003], [0004], [0020], [0021], [0023], [0027], [0033], [0035]).
Finally, reflecting the Patent Trial and Appeal Board Decision dated June 1st has previously noted that the claimed invention as presented does not support the presence of significantly more as argued (Patent Trial and Appeal Board Decision dated June 1st, 2021 Pages 7 & 8).

DEPENDENT CLAIMS (Appellant’s Brief Page 13)
In this section the Appellant argues that dependent claims should be found patent eligible based on the incorporation of argued independent claims presented in the earlier sections of their Appeal Brief.
Responsive to the preceding, the Patent Trial and Appeal Board Decision dated June 1st there is no suitable patent eligible subject matter identified in the parent claims that can be incorporated into the independent claims as proposed.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT E MOSSER/Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        /MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.